Order reversed, with $20 costs and disbursements to the appellants and the petition dismissed, with leave to renew the application to the Temporary City Housing Rent Commission of the City of New York on a showing of compelling, necessity. Present — Peek, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Glennon and Cohn, JJ., dissent and vote to affirm the order appealed from on the ground that the order of the Temporary City Housing Rent Commission, in the circumstances, was arbitrary, unreasonablé and capricious. Settle order on notice.